Citation Nr: 1812337	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to a disability rating higher than 10 percent for service-connected scars of the right forearm and hand.

3.  Entitlement to a disability rating higher than 10 percent for service-connected right wrist carpal tunnel syndrome.

4.  Entitlement to a disability rating higher than 10 percent for service-connected right hand post-traumatic arthritis.

5.  Entitlement to a disability rating higher than 40 percent for service-connected lumbosacral strain.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and February 2012 rating decisions by Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the matter was subsequently transferred to the RO in Lincoln, Nebraska.

In November 2017, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the record.

The issues of higher ratings for right wrist carpal tunnel syndrome, right hand post-traumatic arthritis, and lumbosacral strain and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

During the November 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw his appeal for service connection for a cervical spine disability and a higher rating for service-connected scars of the right forearm and hand.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a cervical spine disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for an increased rating for service-connected scars of the right forearm and hand.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

During the November 2017 Board hearing, the Veteran stated that he desired to withdraw his claims for service connection for a cervical spine disability and a higher rating for service-connected scars of the right forearm and hand.  The Board finds that the Veteran has expressed his desire to withdraw his appeal for the issues of service connection for a cervical spine disability and a higher rating for service-connected scars of the right forearm and hand.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning those issues.  See 38 U.S.C. § 7105(d)(5) (2012).  Accordingly, the Board will dismiss this issue on appeal.


ORDER

The appeal of the issue of entitlement to service connection for a cervical spine disability is dismissed.  

The appeal of the issue of entitlement to a higher rating for service-connected scars of the right forearm and hand is dismissed.  


REMAND

The Veteran is seeking entitlement to a higher rating for his service-connected right wrist carpal tunnel syndrome, right hand post-traumatic arthritis, and lumbosacral strain.  

During the November 2017 Board hearing, the Veteran stated that his wrist and hand symptoms have worsened since the last VA examination in July 2011.  As the evidence of record suggests his service-connected right wrist carpal tunnel syndrome and right hand post-traumatic arthritis have increased in severity since the  most recent VA examination in 2011, the Board finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Regarding the Veteran's disability of the lumbar spine, the February 2012 VA examination report states that the Veteran developed radicular symptoms after developing lumbar disc disease.  However, the examiner also indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Subsequent VA and private treatment shows that the Veteran has radicular pain and sciatica, for which he received treatment.  During the November 2017 Board hearing, the Veteran reported having pain that radiates to his lower extremities.  As the examiner's finding is inconsistent with the Veteran's reports of radiating pain and there is medical evidence of radiculopathy, another examination is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the issue of entitlement to TDIU, the Veteran is currently service connected for mood disorder, lumbosacral strain, amputation of the right middle finger, tinnitus, right hand arthritis, right forearm fascial defect, right carpal tunnel syndrome, dermatitis, scar of the forearm and hand, and bilateral hearing loss.  The Veteran was afforded VA examinations in January 2011, July 2011 and February 2012 for his mood disorder, right wrist and hand and lumbar strain; however, the Board finds that another examination regarding the claim for TDIU is necessary in this case.  The examinations state that his disabilities each affect his ability to function, but do not provide a clear picture as to whether the Veteran's service-connected disabilities result in unemployability in the aggregate.  Additionally, a private chiropractor has stated in impairment reports dated October 2012, February 2014, December 2014, February 2015 and March 2015 that the Veteran's physical disabilities, including the spine, cause him to be unemployable.  However, some of the disabilities noted in the reports are not service connected disabilities.  The Board notes that the Veteran was in a motor vehicle accident in May 2014 that may have worsened his physical disabilities.  In light of the foregoing, another examination is necessary in this case.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal, to include lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his service-connected right wrist carpal tunnel syndrome, right hand post-traumatic arthritis, and lumbosacral strain.   

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Following the above development, the RO must provide the Veteran with an appropriate examination to determine the current severity of his service-connected right wrist and hand disabilities and lumbosacral strain, to include all associated residuals.  The Veteran's file must be made available to the examiner for review.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must conduct full range of motion studies on the Veteran's right wrist and hand.  The examiner must record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must first indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of any opposite undamaged joint. 

The examiner must also identify all currently present manifestations of the Veteran's lumbar spine disability.  Both neurological and orthopedic manifestations must be recorded.  The examiner is to specifically address the Veteran's reports of radiating pain and the presence and severity of any neurological abnormalities of the right and left lower extremities associated with the Veteran's service-connected lumbar spine disability must be determined.  The examiner is to identify any symptoms (including, but not limited to, any paresthesia or other neurological pathology in the Veteran's right and left lower extremities, and/or any bowel or bladder impairment) due to disc syndrome and describe the nerve(s) affected by nerve root compression.  

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, with consideration of the clinical findings, and after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right wrist, right hand and lumbar spine disabilities.  

Finally, the examiner must also opine as to whether, without regard to the Veteran's age or nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities of mood disorder lumbosacral strain, amputation of the right middle finger, bilateral tinnitus, right hand post-traumatic arthritis, right forearm fascial defect with muscle herniation, right wrist carpal tunnel syndrome, scars of the right forearm and hand, contact dermatitis, and bilateral hearing loss, either individually or in the aggregate, renders him unable to secure or follow a substantially gainful occupation.  

The examiner should specifically comment on the effect of the post-service May 2014 motor vehicle accident and if any of the Veteran's current symptoms are directly associated with that accident and not the service-connected disabilities.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  


If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


